PER CURIAM.
Upon consideration of appellant’s response to the Court’s order of May 30, 2014, the Court has determined that its jurisdiction was not timely invoked. It appears that appellant’s notice of appeal was not filed with the court within 30 days of rendition of the order on appeal. Appellant’s attempt to file a notice of appeal by serving it on opposing counsel did not invoke the Court’s jurisdiction. Fla. R. App. P. 9.110(b). Accordingly, the appeal is dismissed.
PADOVANO, WETHERELL, and MAKAR, JJ., concur.